Citation Nr: 0204558	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  99-23 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for prominence of the 
navicular bone of the right foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had active service from February 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for prominence of the medial portion of 
the right navicular bone (ankle).  In a January 2001 
decision, the Board found that new and material evidence had 
been submitted, and the claim was reopened.  The Board also 
remanded the case for further development.

The Board notes that in the veteran's June 2001 VA 
examination report, the examiner stated, "[i]t is more 
likely than not that the patient's chronic fungal infection 
could be attributed to his time in service and what he 
attributes as frozen feet."  The inferred issue of 
entitlement to service connection for a fungal infection of 
the feet has not been adjudicated by the RO and is referred 
back to the RO for appropriate action.


FINDING OF FACT

There is no satisfactory evidence of a fracture of the 
navicular bone during service and the preponderance of the 
evidence shows that the veteran's prominence of the navicular 
bone of the right foot is not related to service.


CONCLUSION OF LAW

Prominence of the navicular bone of the right foot was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West Supp. 
2001); 38 C.F.R. § 3.303, 3.304 (2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence of record.  Service 
medical records included a February 1943 entrance examination 
which noted negative feet.  In August and September 1943 the 
veteran complained of pain and swelling in both feet on 
several occasions, and was "strapped" at the orthopedic 
clinic.  In September 1943 it was noted that he had pes cavus 
on the right and "normal" left.  It was also noted that he 
had acute foot strain, and arch supports were ordered for the 
veteran.  In November 1943 the assessment was "bilateral 
tenosynovitis peroneus brevis tendons at cuboids", and his 
feet were to be strapped in eversion.  In an orthopedic 
consultation in April 1944 for the veteran's reported 
"malformation of the forefeet", the examiner noted that 
"other than mild pre cavus and some tightening of heel 
cords" the veteran had "good feet".  In May 1944 he 
complained of pain in the feet, and it was noted that he had 
good arches, and nothing could be found to account for his 
complaints.  On his separation examination his feet were 
noted to be normal, and clinical history showed that in March 
1943 he was treated for bilateral pes planus.

On VA examination in March 1949 the veteran reported that his 
feet "went bad" while he was in service, and that his 
activities and duties were restricted while he was in the ETO 
(European Theater of Operations).  He reported that his feet 
continued to bother him, and he complained of pain in the 
right foot.  He also reported a history that his right foot 
became painful on a hike in 1943, but there was no history of 
any injury. An x-ray of the right foot showed a prominence of 
the medial portion of the navicular bone, with overlying soft 
tissue swelling.  The impression was that although the 
findings may represent an unusual accessory scaphoid, the 
impression was that they "most likely represent an old 
fracture of the navicular with only partial osseous union".

The next evidence of record is a statement from the veteran 
in 1998, almost 50 years after the March 1949 VA examination, 
essentially contending that his right foot disability had an 
onset during service.  An x-ray of the right ankle taken in 
September 1998 showed that there was an avulsion fragment at 
the tip of the lateral malleolus which "may represent an old 
injury", and the impressions were no acute fracture and 
probable old injury and degenerative joint disease.  A 
September 1998 treatment record noted that the veteran 
reported that he had a fracture in his formative years which 
became worse in military service.

A VA treatment record dated in October 1998 described the 
veteran as "an extremely poor historian."  At that time, 
the veteran reported a history of right ankle pain since 1943 
when he jumped off a truck in service.  He had not sought any 
evaluation or care for his right ankle pain since that time.  
He also reported that in 1992 he fell and broke his right 
tibia which was treated with a cast.  He reported having 
progressive right medial ankle pain with weight bearing since 
1943, but indicated that it had not warranted any medical 
treatment as he did not feel it was severe enough.  The 
impression was chronic right ankle pain, status post trauma 
in 1943.

A VA Radiology Diagnostic Report dated in October 1998 showed 
that there was no evidence of recent fracture or dislocation 
of the veteran's right ankle, and there were small irregular 
spurs at the inferior margins of the lateral and medial 
malleoli of the right ankle which "most likely represent[ed] 
residuals from old trauma".  After January 1999, the VA 
records show that the veteran canceled his remaining 
appointment and expressed a desire not to be rescheduled.

In a statement dated in March 1999, one of the veteran's 
fellow service members reported that as a member of the 291st 
Combat Engr. Battalion, he was helping to build a bridge, and 
witnessed shelling and bombing by the Germans in which men 
were killed and wounded.  He also reported witnessing the 
veteran being thrown from the bridge and into the Rhine 
River, and he claimed that the veteran was one of the injured 
men.  

In another buddy statement, a Colonel from the veteran's 
combat engineer battalion reported that their battalion was 
under fire throughout the war, especially in the Battle of 
the Bulge and when building a bridge across the Rhine River 
at Remagen, Germany.  The Colonel indicated that his 
statement could be used by the veteran for assistance for his 
foot condition which was reportedly caused by "WWII action 
in the Battle of the Bulge".

In January 2000 the veteran testified at a hearing at the RO.  
He essentially testified that his right foot was injured in 
service when he fell off a bridge that was bombed. He claimed 
that his ankle separated during service, and he was later 
told by a VA physician that it was a tibia fracture.  He 
testified that after service he did not receive any treatment 
for his foot, until recently, when he received treatment at 
the VA and from a private physician, Dr. Krause.

Pursuant to the Board's January 2001 remand, the veteran 
underwent a VA examination in June 2001.  The claims folder 
was available to the examiner and was reviewed.  When the 
examiner asked the veteran about the history of his right 
foot trauma, the veteran stated that he was thrown off a 
bridge over a pontoon boat and lost consciousness.  He stated 
that maybe at that time he might have injured his ankle.  The 
x-rays taken at the time of the examination yielded similar 
results to those taken in 1998.  The examiner's assessment 
was that the veteran had an old trauma to the medial aspect 
of his navicular bone and posterior caliculus of his distal 
tibia; however, the incident that caused the fractures had 
never been documented.  He concluded that the fractures could 
not be attributed to one specific event.

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO 
notified the veteran of the basic provisions of the VCAA in a 
February 2001 letter.    

The Board finds that VA's duties have been fulfilled.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001); see also 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The appellant was notified in the RO's August 
2001 supplemental statement of the case (SSOC) that the 
evidence did not show that the criteria had been met for 
service connection for prominence of the navicular bone of 
the right foot.  That is the key issue in this case, and the 
rating decision, as well as the statement of the case and the 
SSOC, informed the veteran of the relevant criteria.  In 
addition, the RO's February 2001 letter, sent to the veteran, 
detailed the types of evidence needed to substantiate the 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The RO obtained VA medical records and also obtained the 
veteran's service medical records.  A VA examination covering 
the disability at issue, which included a medical opinion, 
was performed in June 2001.  In its February 2001 letter, the 
RO afforded the veteran an opportunity to identify any 
additional pertinent evidence, and the veteran was asked to 
complete an authorization form so that VA could associate Dr. 
Krause's records with the claims folder.  The veteran never 
responded to that letter.  In August 2001, the veteran was 
informed by the SSOC that the RO had not received a response 
to the February 2001 letter.  The veteran was also afforded 
time to respond to the RO's August 2001 SSOC and he did not 
submit any further correspondence.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if they are manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board finds that the 
preponderance of the evidence is against the claim for 
service connection for prominence of the navicular bone of 
the right foot.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304 (2001).  The burden of a veteran who seeks 
benefits for an alleged service-connected injury or disease 
and who alleges that the injury or disease was incurred in, 
or aggravated by, combat service is lightened by 38 U.S.C.A. 
§ 1154(b), but this section does not create a statutory 
presumption that a combat veteran's alleged injury or disease 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  The Court in Collette established the following 
three step analysis: 1) The veteran must produce satisfactory 
lay or other evidence, meaning credible evidence, which would 
allow a reasonable fact finder to conclude that the alleged 
injury or disease was incurred or aggravated in the veteran's 
combat service; 2) If the proffered evidence is consistent 
with the circumstances, conditions, or hardships of such 
service, then a factual presumption arises that the alleged 
injury or disease is service connected; and 3) Once a 
presumption of service connection arises, it must be 
determined whether the government met its burden of rebutting 
the presumption of service connection with clear and 
convincing evidence to the contrary. Collette, at 393.

The veteran's separation records reveal that he was in the 
291st Engineer Battalion and battles and campaigns in which 
he participated included Normandy, Northern France, 
Rhineland, Ardennes, and Central Europe.  His awards included 
the Distinguished Unit Badge and the Victory Medal.  Given 
the veteran's separation records and the statements from his 
fellow soldiers, the Board finds that the veteran 
participated in combat. 

However, satisfactory evidence has not been submitted to show 
that the veteran fractured his navicular bone in combat.  The 
service medical records, which include several incidents of 
foot complaints and treatment, do not indicate that the 
veteran fractured his navicular bone.  The veteran's fellow 
soldiers have not indicated that the veteran fractured his 
navicular bone in service.

The first evidence of prominence of the navicular bone of the 
right foot is found in the March 1949 VA X-ray report, 
several years after the veteran separated from service.  In 
addition, the Board notes that the claims file does not 
contain competent evidence showing that there is a nexus 
between prominence of the navicular bone of the right foot 
and the veteran's right foot complaints and problems in 
service.  There is no medical evidence in support of the 
veteran's various claims that the navicular fracture resulted 
from hiking or being thrown off a bridge or jumping off a 
truck during active service.  There is no in-service event or 
circumstance that is shown to have resulted in a navicular 
fracture.  Therefore, the Board can only conclude that the 
navicular fracture was unrelated to any injury during 
service.

Further, while combat exposure may be conceded in this case, 
there is still no evidence that the prominence of the 
navicular bone of the right foot first shown several years 
after service is related to service.  The Board is aware of 
the contentions of the veteran that his prominence of the 
navicular bone of the right foot is due to service.  However, 
the veteran's statements were made by a layperson, and, as 
such, he is not competent to give an opinion requiring 
medical knowledge such as involved in making diagnoses or 
explaining the etiology of a condition.  See Grover v. West, 
12 Vet. App. 109, 112-13 (1999) ("a fracture is not the kind 
of disability observable by a lay person"); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, at different 
times the veteran has related various medical histories 
concerning the onset of the disability in issue.  As such, 
the credibility of his allegations is diminished to the point 
that his testimony is not considered satisfactory evidence.

Where the service medical evidence does not indicate a 
fracture suffered during service, any post-service medical 
reference to a fractured foot suffered by the veteran in 
service, without a review of his service medical records, 
cannot be considered competent medical evidence.  Grover v. 
West, 12 Vet. App. at 112.
Thus, the only competent medical evidence of record on this 
question is the June 2001 VA examination report which 
concludes that the fracture cannot be attributed to a 
specific event.

Accordingly, the claim must be denied.  In reaching this 
decision, the Board considered the "benefit of the doubt" 
doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.102).


ORDER

Entitlement to service connection for prominence of the 
navicular bone of the right foot is denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

